CHAPMAN, Justice
(concurring).
I agree with the result reached by my associates in this case but not altogether with the reasons leading to the result. If I understand the record the trial court granted a summary judgment for defendant below, appellee here, on November 13, 1958, and at the same time denied appellant’s motion for summary judgment. The summary judgment granted was not appealed from within the time required by law. As a matter of fact, it was more than *403four months from the time the summary judgment was granted for appellee before appellant’s appeal was perfected to the Court of Civil Appeals. The summary judgment was granted appellee on an alleged cause of action based upon a written contract. On February 24, 1959, appellant, with leave of the court, filed an amended petition, made a new party, and went to trial before a jury on both the written contract alleged and a new alleged cause of action on alleged false verbal promises. From this last trial he received an adverse judgment from which he never attempted to perfect an appeal and which is now final.
The summary judgment disposed of all parties and all questions before the court at that time. To permit appellant to go back four months later and appeal from the summary judgment would be to hold there is no finality to a summary judgment. The case should have been dismissed for lack of jurisdiction.